Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments have been received on 11/5/2020. Claim 1 has been amended. Claims 12, 18 and 20 are withdrawn-amended. Claim 19 is cancelled. Claim 21 is new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Jeon (US Publication 2006/0051649) in view of Taniguchi et al. are maintained. The rejection is further modified for clarification in view of the Applicant’s arguments. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Publication 2006/0051649) in view of Taniguchi et al. (US Publication 2007/0072021).
Regarding claim 1, the Jeon reference discloses a fuel cell assembly comprising a fuel cell stack (100), an air compressor (410) including an on position in which the 
Regarding claim 5, the Jeon in view of the Taniguchi reference discloses further including a valve disposed between the air pump and the fuel cell stack, and the valve is disposed between the air pump and the bearing of the air compressor (Fig. 2 and 3, 530).  
Regarding claim 6, the Jeon in view of the Taniguchi reference discloses further including a plurality of pathways configured to guide the air, and wherein the valve includes a plurality of positions to open and close the pathways to at least one of the fuel cell stack and the bearing (530, 510, 230).  
Regarding claim 7, the Jeon in view of the Taniguchi reference the valve is in a first position which allows the air pump to supply the air to the fuel cell stack when the 
Regarding claim 9, the Jeon in view of the Taniguchi reference discloses the air compressor includes a motor (20) and a shaft rotatable during operation of the motor, and wherein the bearing supports the shaft (Fig. 2).
Regarding claim 21, the Jeon reference discloses a fuel cell assembly comprising a fuel cell stack (100), an air compressor (400) including an on position in which the air compressor is configured to supply air to the fuel cell stack (P40, to operate) and an off position in which the air compressor does not supply the air to the fuel cell stack (before the onset of operation) and the air pump (200) spaced from the air compressor and is configured to supply air to fuel cell stack when the air compressor is in the off position  and configured to supply the air to the air compressor is on the on positon (P41). The Jeon reference is silent in disclosing the air compressor includes a bearing configured to be levitated via air. However, the Taniguchi reference discloses a fuel cell air compressor can comprise an air compressor includes a bearing configured to be levitated via air (P12). The Taniguchi adds the disclosed compressor provide efficiency to the fuel cell. Therefore, it would have been obvious to one of ordinary skill 
Furthermore, the Jeon in view of the Taniguchi disclose that the control unit 500 makes the oxygen supply device 400 run whenever a high fuel cell output is required (P50). That is, at high fuel cell output or high voltage required, the compressor operates, when it is not required, only the pump operates. Hence, operating one component vs. two components will be at different voltage requirements. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US Publication 2006/0051649) in view of Taniguchi et al. (US Publication 2007/0072021) in further view of Sohmer (US Publication 2002/0012826).

Regarding claim 10, the Jeon in view of the Taniguchi reference discloses further including a filter configured to filter the air directed toward the air pump and the air compressor. However, the Jeon in view of the Taniguchi reference is silent in disclosing further 3S/N 16/038754Atty Dkt No. P046016-US-NP/GM5030PUS including a silencer disposed directly after the filter. The Sohmer reference disclose the silencer to be disposed directly after the filter which is advantageously arranged at locations of the system with disruptive noises generated. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a silencer directly after an air filter for the intake of air disclosed by the Sohmer reference for the location after the air filter disclosed by the Jeon reference in order to muffle sound disruptions of the fuel cell system.  As a result, the silencer would be incorporated between the filter and air pump and filter and compressor. 
Allowable Subject Matter
Claims 2-4, 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725